DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 1/6/2022 and interview dated 1/5/2022.
3.	Applicant's remarks, filed on 6/302021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended.
Allowable Subject Matter
4.1.	Claims 1-2, 4, 9-10, 12, 17-18 and 21 are allowed.
4.2.   a). US Patent Application No. 20180316712 to Birch et al discloses a method for enhancing computer security is provided. The method may include receiving a first dataset including a first plurality of web sites and a second dataset including a second plurality of web sites. The second plurality of web sites may comprise whitelisted websites. The method may include executing a first set of instructions, the first set of instructions including accessing each of the first plurality of websites and, based on the accessing, assigning a confidence score to each of the websites. The method may also include executing a second set of instructions. The second set of instructions may include creating a third dataset including a third list of web sites having a URL that includes a predetermined term. The second set of instructions may also include removing from the third dataset the second plurality of websites to create a modified third dataset. 


 
4.3. 	The following is an examiner's statement of reasons for allowance: thecombination of Birch et al., Baddour et al., Pidathala et al., and Wang et al,.  whether alone or in combination with the other prior arts of record fail to teach or render obvious “…receiving, at a browser extension operating in a browser application, a uniform resource locator (URL) requested within the browser application; determining whether the received URL is a counterfeit URL using a counterfeit URL detection system communicatively coupled with the browser application through a telecommunications network; upon determining that the received URL is a counterfeit URL, fetching a domain name and IP address associated with the counterfeit URL; automatically 
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 9 and 18 recite similar subject matter. Consequently, independent claims 9 and 18 are also allowable over the prior arts of record.
Claims 2, 4, 10, 12, 17 and 21 are directly or indirectly dependent upon claims 1 and 9; therefore, they are also allowable over the prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497